El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El demandante tomó en arrendamiento desde el 1? de ju-nio de 1944 nn local situado en el piso bajo de una casa en San Juan, estando dicho local dividido en dos por un tabi-que. El anterior arrendatario había dado en arrendamiento una de las dos subdivisiones al aquí demandado. Tan pronto como hubo obtenido el arrendamiento del local, el deman-dante se lo notificó al demandado, informándole al mismo tiempo que podía continuar en el local que había venido ocu-*805pando, siempre que se comprometiese a pagar nn canon de $100 mensuales, en vez de los $75 qne antes pagaba.
En la demanda sobre desahucio en precario incoada ante la Corte de Distrito de San Juan se alega que el demandado se negó expresamente a aceptar las nuevas condiciones y ha seguido detentando la posesión del local sin pagar canon o merced alguna y sin tener contrato alguno de subarrenda-miento con el demandante.
Celebrada la primera comparecencia, alegó el demandado que la demanda no aduce hechos suficientes para constituir causa de acción, y, además, que la corte inferior carecía de jurisdicción para conocer del caso. El demandado radicó una contestación en la que admite que no tiene contrato alguno con el demandante, que éste le ha requerido para que desa-loje el local y que él se ha negado a ello.
La corte inferior dictó sentencia desestimando la demanda e imponiendo las costas al demandante, por entender (a) que “el que tiene derecho a desahuciar es el arrendador, o sea el dueño de la propiedad o el comprador, o sea la persona que sustituya al dueño, a menos que no sea un comprador con pacto 'de retro”; (b) que “un nuevo arrendatario no tiene causa de acción para desahuciar a un subarrendatario del anterior arrendatario”; (c) que la sección 1 de la Ley de Desahucio (artículo 620, Código de Enjuiciamiento Civil) no concede al nuevo arrendatario el derecho a desahuciar de que se trata; y (d) que “la única acción directa que se le da al arrendatario es la que establece el artículo 1450 contra el perturbador de mero hecho, pero ya sabemos que un subarrendatario no es un perturbador de mero hecho y sí un detentador de derecho de la propiedad”.
Aunque por razones distintas de las alegadas por el de-mandante apelante, convenimos con éste en que las conclu-siones de derecho de la corte inferior son erróneas.
El artículo 1450 del Código Civil (Ed. 1930), equivalente al 1560 del Código Civil Español, dispone:
*806“Artículo 1450. — El arrendador no está obligado a responder de la perturbación de mero hecho que un tercero causare en el uso de 1a. ñuca arrendada; pero el arrendatario tendrá acción directa contra el perturbador.
“No existe perturbación de hecho cuando el tercero, ya sea la administración, ya un particular, ha obrado en virtud de un dere-cho que le corresponde.”
■ El artículo 1444 del Código Civil, así como el 1554 del Código Español, dispone que el arrendador está obligado “a entregar al arrendatario la cosa objeto del contrato” y “a mantener al arrendatario en el goce pacífico del arrenda-miento por todo el tiempo del contrato”. Y dice Manresa, Tomo 10, segunda edición, página 521 que “el arrendador debe velar porque ese goce no se interrumpa ni se perturbe, tanto por hechos ajenos, salvo lo dispuesto en el artículo 1560, como por los propios”.
En sus Comentarios al artículo 1560 del Código Español, que es idéntico al 1450 del nuestro, dice Manresa;
“Si el arrendador no responde de las perturbaciones de mero hecho, y si, no obstante este precepto de carácter marcadamente excepcio-nal, debe mantener al arrendatario en el goce pacífico del arrenda-miento, es visto que indudablemente responde de aquellas otras que no sean de mero hecho, ele donde lógicamente se deduce la diferencia de los actos perturbadores en actos de mero hecho y actos de derecho, diferencia que importa dejar claramente establecida, porque de ella parten las consecuencias que constituyen la entraña del artículo que comentamos.
¿ Qué entendemos por perturbación de mero hecho ? ¿ Qué por perturbación de derecho?
“El Código francés, en su artículo 1725, dice que el arrendador no está obligado a. garantizar al arrendatario por las molestias cau-sadas por terceros que no tengan derecho sobre la cosa arrendada, sin perjuicio de las redamaciones que el arrendatario pueda hacer en su propio nombre; y en el 1726 que, si, por el contrario, el inqui-lino o arrendatario ha sido molestado en su disfrute, por consecuencia de una acción relativa a.la propiedad del predio, tiene derecho a una rebaja proporcional en el precio del arrendamiento, habiéndose denun-ciado aquella molestia al propietario.”
*807'“Parece deducirse de estos preceptps que la perturbación ocasio-nada por quien no tenga derecho sobre la cosa arrendada (aunque Jo pueda ostentar sobre cosas distintas que con ella guarden relación), se debe estimar como de mero hecho, y que aquella otra que consista en el ejercicio de una acción que afecte a la propiedad del predio, ha de considerarse como de derecho.”
“Laurent, explicando estos preceptos, dice, que lo que caracteriza la perturbación de derecho, es que el tercero pretenda o afirme, que la cosa arrendada no pertenece al arrendador.”
‘ ‘ •» * ■* # * * *
“Más adelante el mismo Laurent acoge las siguientes distinciones de Pothier: hay perturbación de hecho cuando los terceros que la realizan no pretenden tener ningún derecho en el predio, por ejem-plo, si hacen pacer sus rebaños en la finca, arrendada, aunque sin alegar que estén facilitados para ello; es perturbación judicial, la que resulta de una demanda presentada ante los tribunales; es per-turbación judicial también, por vía de excepción, la que tiene, lugar cuando al perseguir el arrendatario a los autores de una perturba-ción de hecho, éstos oponen que tienen un derecho en la cosa arren-dada.”
< < * * * * # * m
“Ricci señala dos requisitos a las molestias de hecho para que scan a cargo del arrendatario: primero, que el que la cause no ostente ningún derecho sobre 3a cosa arrendada; y segundo, que tampoco tenga derecho para realizar aquello en que la molestia o perturbación consiste: faltando alguno de estos dos requisitos la perturbación es de derecho.”
(Manresa, Yol. 10 (2da. Ed.) págs. 564 a 567).
Si aplicamos la regla sentada por Manresa y por los Co-mentaristas Laurent, Potliier, Pacific! Mazzoni, Ricci y Gar-cía Goyena, a los lieclios del presente caso, tendremos que llegar a la inescapable conclusión de que el demandado es un perturbador de mero hecho contra ol cual el demandante, como arrendatario, tiene derecho a ejercer la acción que le concede el artículo 1450 del Código Civil. El demandado admite que el demandante es' desde el Io. de junio de 1944 el arrendatario del local; que el demandante se lo notificó oportunamente, informándole al mismo tiempo las condicio-nes para la celebración de un nuevo contrato; que el deman-*808dado se negó a aceptar dichas condiciones y ha continuado detentando la posesión del local, sin tener contrato alguno con el demandante y sin pagar canon o merced alguna. El demandado no ha hecho ninguna alegación que pueda ser considerada como una impugnación de título del arrendador, ni tampoco como la reclamación de un derecho sobre el in-mueble. Admite que no tiene derecho alguno a continuar en la posesión y disfrute del local que ocupa, y se limita a de-fenderse alegando que es el dueño del inmueble quien puede desahuciarle y no el arrendatario.
El artículo 620 del Código de Enjuiciamiento Civil, Ed. 1933, (artículo 1, Ley de Desahucio) dispone que “tie-nen acción para promover el juicio de desahucio los dueños de la finca, los usufructuarios y cualquiera otro que tenga derecho a disfrutarla, y sus causahabientes ”. Si el contrato de arrendamiento es aquél por el cual una de las partes se obliga a dar a la otra el goce o uso de una cosa por tiempo determinado y precio cierto (artículo 1433, Código Civil), es indudable que el arrendatario adquiere por virtud de dicho contrato el derecho a disfrutar de la finca y el de solicitar que sean lanzados de ella todos aquellos que sin ostentar título alguno que les dé derecho a la posesión pretendan continuar en ella en contra del derecho del arrendatario.
En su alegato, el demandado ha levantado la cuestión jurisdiccional, sobre la cual no hizo pronunciamiento alguno la corte inferioí. Sostiene que no siendo él un poseedor en precario y no excediendo el canon de arrendamiento que él pagaba a su antiguo subarrendador de la suma de $1,000 anuales, es la corte municipal y no la de Distrito la que tiene jurisdicción para conocer del caso.
Considerando que no es posible resolver la cuestión ju-risdiccional sin oír prueba sobre las respectivas alegaciones de las partes, la dejaremos para que sea considerada y re-suelta por la corte inferior.

*809
Por las razones expuestas, procede revocar la sentencia recurrida y devolver el caso a la corte inferior para ulte-riores procedimientos no inconsistentes con esta opinión.